Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 61/127,869, 61/127,868, and 12/454561 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 39, 45, and 46 of this application. For instance, it is not clear where the support for at least the following limitation of the independent claims:  where the at least one separate portion is determined by the apparatus based at least partially upon both the information identifier associated with that at least one separate portion and at least one release rule stored in the apparatus regarding the information identifiers. Similarly, there appears to be no support in the priority documents for the following limitations of claim 40 and 47: selecting the at least one release rule based upon identification of the requester. Therefore the effective filing dates of claims 39, 40, 43-47, and 50-54 is the filing date 4/9/2021 of the present application. 

Response to Arguments
In communications filed on 9/19/2022, claims 39, 40, 43-47, and 50-55 are presented for examination. Claims 39, 45, and 46 are independent.
Amended claim(s): 39, 43, 45, 46, and 54.
Applicant’s argument with regards to the Priority claim have been fully considered but are not persuasive. A review of priority documents does not show support for the claim limitations of the instance application. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/19/2022, with respect to claim(s) rejected under 35 USC 101 have been fully considered but are unpersuasive. Claims of the instance application are directed, as a whole, to abstract idea without reciting “significantly more”. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, scanning documents, extracting data from the documents and categorizing, labeling data (Content Extraction); tailoring content based on information about the user (Int. Ventures v. CapOneBank ‘382 patent) and sending the data to a user (Two Way Media ‘187 and ‘005 patents)
Applicants’ arguments, see Applicant Arguments/Remarks filed 9/19/2022, with respect to claim(s) rejected under prior art have been fully considered but are unpersuasive. Contrary to Applicant’s arguments Shoen explicitly discloses scanning documents into digital format wherein different sections/portions of the scanned files are tagged/marked based on rules and saved in different tables as shown/described in figs 3-4 (see Shoen: Figs. 2-4, cols 1-2, col 4:50 to col 5:65, i.e., scanning documents into digital format wherein different sections/portions of the scanned files are tagged/marked based on rules and saved in different tables as shown/described figs 3-4). Shoen in combination with Thomas and Belkhir teaches all the limitation of the claims. Thomas teaches redacting (i.e., omitting) portions (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester). Belkhir teaches assembly and organizing a document based on selected portions.     

Specification
The amendment filed 9/19/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 43 recites: where the using of the information identifiers to retrieve the at least some separate portions of the file and using the separate portions of the file to form the different version of the scanned document is based upon an initial opening event of the file transitioning from a non-opened state to an open state. (Emphasis added) There is no support for Applicant’s disclosure as originally filed for the broad claim language (see the emphasis portion of the limitation). Applicant’s disclosure as originally filed supports redaction of a document on an opening event (Fig. 7B, ¶0041). Note the disclosure only specifies creating a redacted version using a specific technique. However, the claim is broadening the claim scope by reciting “form the different version of the scanned document is based upon an initial opening event of the file transitioning from a non-opened state to an open state.” There are many ways of creating different versions of a document. However, Applicant’s disclosure as originally filed discloses only creating a redacted version. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 54 recites: The method as in claim 55 where the determined type of service is based, at least partially, upon an amount of service paid for by the requester, where the at least one release rule is selected based upon the amount of service paid for by the requester.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 39, 45, and 46 is/are directed to a method and system (apparatus). The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (i.e., Step 2B). See 2019 Revised Patent Subject Matter Eligibility Guidance published in the
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to method/system for providing a file, where the file comprises a scanned document, where the file comprises respective pieces of information of the scanned document stored in the file as separate portions of the file; providing information identifiers, where the information identifiers are associated with respective ones of the separate portions of the file; in response to an electronic request from a requester to an apparatus comprising the file, the apparatus using the information identifiers to retrieve at least some of the separate portions of the file; using, by the apparatus, the retrieved separate portions of the file to form a different version of the scanned document, where the retrieved separate portions are assembled and organized to create the different version of the scanned document by the apparatus, where at least one of the separate portions of the file is omitted by the apparatus to form the different version of the scanned document, where the at least one separate portion is determined by the apparatus based at least partially upon both the information identifier associated with that at least one separate portion and at least one release rule stored in the apparatus regarding the information identifiers; and at least partially in response to the request from the requester, electronically transmitting, by the apparatus to the requester, the different version of the scanned document – falls into one of the four statutory categories (i.e., method and system). Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to system and method for providing a file, where the file comprises a scanned document, where the file comprises respective pieces of information of the scanned document stored in the file as separate portions of the file; providing information identifiers, where the information identifiers are associated with respective ones of the separate portions of the file; in response to an electronic request from a requester to an apparatus comprising the file, the apparatus using the information identifiers to retrieve at least some of the separate portions of the file; using, by the apparatus, the retrieved separate portions of the file to form a different version of the scanned document, where the retrieved separate portions are assembled and organized to create the different version of the scanned document by the apparatus, where at least one of the separate portions of the file is omitted by the apparatus to form the different version of the scanned document, where the at least one separate portion is determined by the apparatus based at least partially upon both the information identifier associated with that at least one separate portion and at least one release rule stored in the apparatus regarding the information identifiers; and at least partially in response to the request from the requester, electronically transmitting, by the apparatus to the requester, the different version of the scanned document. 
As such, the abstract idea is receiving, analyzing, categorizing, manipulating, and releasing data based on rules. As such, the claims fall under at least the category of “an idea of itself” and “certain methods of organizing human activities”. The phrase “an idea of itself is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the claims, data is simply being received, analyzed, categorized and released based on some rules which was ruled abstract in: 
         a. Data recognition and storage (Content Extraction) (Content Extraction);
         b. Tailoring content based on information about the user (Int. Ventures v. CapOneBank ‘382 patent);
         c. Sending information, directing sent information, and monitoring and accumulating records about receipt of sent information (Two Way Media ‘187 and ‘005 patents)
The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, scanning documents, extracting data from the documents and categorizing, labeling data (Content Extraction); tailoring content based on information about the user (Int. Ventures v. CapOneBank ‘382 patent) and sending the data to a user (Two Way Media ‘187 and ‘005 patents). While the specific facts of the case differ from these cases, the claims are still directed to collecting and analyzing data and distributing the data based on rules.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of receiving, analyzing, categorizing, manipulating, and releasing data based on rules. Claims do not integrate a practical application of the abstract idea in the claims (step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
•    Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. 
Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to receiving, analyzing, categorizing, manipulating, and releasing data based on rules, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer processor or machine is used to execute the algorithms (Fig. 1 4, ¶26-¶27); note also cited art of record also discloses processors; devices, programs (see, e.g., Thomas: Fig. 1, ¶28-¶33). Therefore, the claimed interactions of the various generically recited methods / devices lacks an unconventional step that confines the claim to a particular useful application in the sense that the result is equivalent to abstract idea of data extraction and categorization. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the data processing without integrating the model into a practical application. 
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 43 recites: where the using of the information identifiers to retrieve the at least some separate portions of the file and using the separate portions of the file to form the different version of the scanned document is based upon an initial opening event of the file transitioning from a non-opened state to an open state. (Emphasis added) There is no support for Applicant’s disclosure as originally filed for the broad claim language (see the emphasis portion of the limitation). Applicant’s disclosure as originally filed supports redaction of a document on an opening event. However, the claim is broadening the claim scope by reciting “form the different version of the scanned document is based upon an initial opening event of the file transitioning from a non-opened state to an open state.”  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 40, 43-47, and 50-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5991709 A (hereinafter ‘Shoen’) in view of US 20090025063 A1 (hereinafter ‘Thomas’) in view of US 20040216035 A1 (hereinafter ‘Belkhir’).

As regards claim 45, Shoen (US 5991709 A) discloses: A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising: providing a file, where the file comprises a scanned document, where the file comprises respective pieces of information of the scanned document stored in the file as separate portions of the file; (Shoen: Figs. 2-4, cols 1-2, col 4:50 to col 5:65, i.e., scanning documents into digital format wherein different sections/portions of the scanned files are tagged/marked based on rules and saved in different tables as shown/described figs 3-4)  
providing information identifiers, where the information identifiers are associated with respective ones of the separate portions of the file; (Shoen: Figs. 2-4, cols 1-2, col 4:50 to col 5:65, i.e., scanning documents into digital format wherein different sections/portions of the scanned files are tagged/marked based on rules and saved in different tables as shown/described figs 3-4, wherein the various portions/sections of the classified documents are identified by identifiers)    
Shoen does not but in analogous art, Thomas (US 20090025063 A1) teaches: in response to an electronic request from a requester to an apparatus comprising the file, where the request at least partially indicates the scanned document, the apparatus using the information identifiers to retrieve at least some of the separate portions of the file; (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester)
using, by the apparatus, the retrieved separate portions of the file to form a different version of the scanned document (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights), 
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)
However, Shoen et al do not but in analogous art, Belkhir (US 20040216035 A1) teaches: where the retrieved separate portions are assembled and organized to create the different version of the scanned document by the apparatus, (Belkhir: Fig. 3, ¶32, ¶42, i.e., assembly and organizing a version of the document that is provided to a consumer)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include well-known and commonly used technique of creating versions of documents assembled and organized based on the content portions needed by a requesting consumer as taught by Belkhir with the motivation to provide customized content to a customer (Belkhir: ¶13-¶6) 
Shoen et al combination further discloses: where at least one of the separate portions of the file is omitted by the apparatus to form the different version of the scanned document, (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester) 
where the at least one separate portion is determined by the apparatus based at least partially upon both the information identifier associated with that at least one separate portion and at least one release rule stored in the apparatus regarding the information identifiers; and (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester. See also Belkhir: Figs. 3, 5-7, ¶32, ¶42, ¶71)
at least partially in response to the request from the requester, electronically transmitting, by the apparatus to the requester, the different version of the scanned document. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester. See also Belkhir: Figs. 3, 5-7, ¶32, ¶42, ¶71)

Claims 39 and 46 recite substantially the same features recited in claim 45 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 40, Shoen et al combination discloses the method as in claim 39 further comprising selecting the at least one release rule based upon identification of the requester. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

Claim 47 recites substantially the same features recited in claim 40 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 43, Shoen et al combination discloses the method as in claim 39 where the using of the information identifiers to retrieve the at least some separate portions of the file and using the separate portions of the file to to form the different version of the scanned document is based upon an initial opening event of the file transitioning from a non-opened state to an open state. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester, wherein, ¶49, redaction occurs when the portion is opened)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

Claim 50 recites substantially the same features recited in claim 43 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 44, Shoen et al combination discloses the method as in claim 39 where at least one separate portion is not transmitted to the requester based upon both the information identifier associated with that at least one separate portion and at least one release rule regarding the information identifiers. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

As regards claim 51, Shoen et al combination discloses the method as in claim 39 further comprising inserting at least one indicia in the different version of the scanned document indicating that the at least one separate portion of the file has been omitted from the different version of the scanned document versus. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, Fig. 6A, ¶50-¶51, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester and wherein the redaction section is indicated in the document)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

As regards claim 52, Shoen et al combination discloses the method as in claim 39 further comprising determining a type of service associated with the requester from a plurality of services, and determining which of the at least one separate portions of the file to omit based, at least partially, upon the type of service associated with the requester. (Thomas: Figs. 1-3, ¶10-¶11, ¶33-¶36, Fig. 6A, ¶50-¶51, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester and wherein the redaction section is indicated in the document)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

As regards claim 53, Shoen et al combination discloses the method as in claim 52 comprising omitting a first one of the separate portions of the file based upon a first type of service associated with the requester and omitting the first one of the separate portions of the file and a second one of the separate portions of the file based upon a second type of service associated with a different second requester. (Thomas: Figs. 1-3, ¶6, ¶10-¶11, ¶33-¶36, Fig. 6A-6B, ¶50-¶52, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester and wherein the redaction section is indicated in the document wherein different requesters have access to different portions of the document based on the roles)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

As regards claim 54, Shoen et al combination discloses the method as in claim 55 where the determined type of service is based, at least partially, upon an amount of service paid for by the requester, where the at least one release rule is selected based upon the amount of service paid for by the requester. (Thomas: Figs. 1-3, ¶6, ¶10-¶11, ¶33-¶36, Fig. 6A-6B, ¶50-¶52, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester and wherein the redaction section is indicated in the document wherein different requesters have access to different portions of the document based on the roles. See also, Belkhir: Figs. 1, 6, ¶6, ¶19, ¶34, ¶45, 50-¶59, i.e., content customization is based on the payment type)

As regards claim 55, Shoen et al combination discloses the method as in claim 39 further comprising selecting the at least one release rule based upon determining a type of service, from a plurality of services, associated with the requester. (Thomas: Figs. 1-3, ¶6, ¶10-¶11, ¶33-¶36, Fig. 6A-6B, ¶50-¶52, i.e., document content is portioned into separate segments based on rules wherein a requester is given access to only portions of the documents for which the requestor has access rights wherein the portions are altered/redacted when transmitted to the requester and wherein the redaction section is indicated in the document wherein different requesters have access to different portions of the document based on the roles)
Before the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Shoen to include applying role based rules to portions of the content and redacting the portions before releasing to a requesting user based on the user’s permission as taught by Thomas with the motivation to control a user’s access to content (Thomas: Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432